Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
The previous NOA mailed on 04/01/2022 is withdrawn and the instant Office Action replaces that
one. Thus, the instant Office action is in response to their amendment of 06/03/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mr. Felix L. Fischer on
6/9/2022.

Claims 1-13 are allowable. Claims 14-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II and III, as set forth in the Office action mailed on 04/14/2021, is hereby withdrawn and claims 14-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 14, line 3, “a panel” is amended to --the panel--.Claim 14, line 7, “a plurality of actuator groups” is amended to --the plurality of actuator groups--.Claim 14, lines 19-20, “the actuator groups” is amended to --the plurality of actuator groups--.Claim 14, line 22, “the actuator groups” is amended to --the plurality of actuator groups--.Claim 14, lines 25-26, “aligned bucking bars” is amended to --the aligned bucking bars--.Claim 14, line 26, “the actuator groups” is amended to --the plurality of actuator groups--.Claim 14, line 30, “bucking bars” is amended to --the aligned bucking bars--.Claim 14, line 33, “bucking bars” is amended to --the aligned bucking bars--.Claim 15, line 2, “a pulse position 4” is amended to --the pulse position 4--.Claim 15, line 3, “a pulse position 5” is amended to --the pulse position 5--.Claim 15, line 6, “a pulse position 6” is amended to --the pulse position 6--.Claim 15, line 9, “bucking bars” is amended to --the aligned bucking bars--.Claim 15, line 11, “rivet s” is amended to --rivet--.Claim 15, line 11, “bucking bars” is amended to --the aligned bucking bars--.Claim 15, line 12, “longitudinally a pulse position 8 ” is amended to --longitudinally to a pulse position 8--.Claim 15, line 13, “bucking bars” is amended to --the aligned bucking bars--.Claim 20, line 3, “a panel” is amended to --the panel--.Claim 20, line 9, “a panel” is amended to --the panel--.
Allowable Subject Matter
Claims 1-20 are allowed.
Claim 1 is allowed for disclosing an identical one of the actuators in each of the identical plurality of actuators in said plurality of actuator groups operating simultaneously at a plurality of aligned longitudinal locations on the panel at each pulse. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 1 are Rothwell (US Patent No. 2,638,662) and Sarh (US Patent No. 7,076,856). Each of these references alone or in combination do not teach these limitations.
Claims 2-4 and 11-13 are allowed due to dependency on allowed claim 1.
Claim 5 is allowed for disclosing a plurality of arcuate external support fixtures extending from frames rotatably mounted to the base, said frames rotatable from an open position to a closed position, wherein the external support fixtures support a plurality of rollers to engage the panel as reacting idle rollers to maintain frictional engagement by the motorized wheel assemblies. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 5 are Rothwell and Koelsch (US Publication No. 2018/0304417).Device of Rothwell does not have pivoting arcuate external support fixtures to sandwich the workpiece with the internal support fixtures.Koelsch has pivoting arcuate external (upper) support fixtures 80 and arcuate internal support fixtures 50 to sandwich a workpiece 70. Combining Koelsch with Rothwell is hindsight, because there is no express motivation to add pivoting arcuate external support fixture of Koelsch in device of Rothwell.
Claims 6-10 are allowed due to dependency on allowable claim 5.
Claims 14 and 20 are allowed for disclosing operating an identical one of the actuators in each of the identical plurality of actuators in said plurality of actuator groups simultaneously at a plurality of aligned longitudinal locations on the panel at each pulse. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claims 14 and 20 are Rothwell and Sarh. Each of these references alone or in combination do not teach these limitations.
Claims 15-19 are allowed due to dependency on allowed claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723